Dye, J.
This controversy, here in an appeal as of right, concerns, the methods and procedures under which the Congregational Christian Churches of the United States and the Evangelical and Reformed Church plan to unite under the name of United Church of Christ. Both are Protestant in faith and polity and both possess a rich heritage from the past.
The Congregational Christian Churches trace their origin to the Reformation in England dating to 1581, and in this country dating tA-the Puritans in 1620. By tradition and usage the approximately fifty-eight Hundred churches in America are_independent. self-governing fellowships without any central ecclesiastical control. They have, however, in order to carry on a religious program commensurate with present day requirements, organized themselves into district associations, State conferences and conventions and a GeneralJMrqncil national iñTscópiT
The {Evangelical and Reformed Church lis a Protestant denomination^ of national scope consisting of congregations. syrrodical~Tlnits and an ecclesiastical governing body having jurisdictionandcontrol over such congregations and tTiMr -members, ministers and organizations. It was founded in 1934 by the union of the Reformed Church in the United States dating to 1725, and the Evangelical Synod of North America dating to 1840. It presently comprises approximately twenty-eight hundred churches having a membership of over seven hundred thousand persons. The two uniting groups thus aggregate about eighty-six hundred churches with a membership of about one million eight hundred and fifty thousand persons.
*159The action is in equity. It is brought by the CadmanMemorial Congregational Society of Brooklyn, a New York religious corporation, and the Cadman-Memorial^Church, an unincorporated'" religious body affiliated with the Cadman Memorial Congregational Society. The former has"custo"dy"and"control of the temporalities and property-andrthe'Iatter^eoñducts services of worship and other religious activities and meetings in the church edifice located in Brooklyn. For convenience, the plaintiffs will hereinafter be referred to either as the ‘‘ Cadman Church ” or “ plaintiff
According to the record, the Cadman Church occupies a unique place among Congregational Christian Churches being not only one of the oldest in America, but one of the largest. It is a union of the former Central and Clinton Avenue Congregational Churches of Brooklyn in which the members of the Simpson Methodist Church have joined for purposes of worship only. Its name honors the memory of a distinguished former preacher, the Reverend S. Parkes Cadman. It is congregational in polity and, like other Congregational Christian Churches, is concededly independent and autonomous and not subject to the control of any other ecclesiastical authority. It is a member of the New York City Congregational Church Association, Inc., and the ■New York Congregational Christian Conference, Inc., and is represented in the voting membership of the defendant General Council.
The defendant General Council of the Congregational Christian Churches of the United States, sued in the name of its Moderator and Presiding Officer, is an unincorporated association with its principal office and place of business in New York City. Whenever referred to hereinafter it will be called either the “ General Council ” or “ defendant ”.
The General Council is a voluntary association, national in scope, having a constitution, lav-laws^rand^innding rules. According to its constitution, membership is made up of both laity and clergy representing individual Congregational Churches, local associations and district conferences or conventions and affiliated colleges and theological seminaries, as well as certain other designated groups or classes of persons, such as ex-officio members of the conferences or *160conventions, representatives of home and foreign missions, honorary members, ecumenical members and certain others, by invitation, the latter enjoying the privilege of the floor but having no vote.
By constitutional pronouncement it stands ‘ ‘ for the autonomy of the local church and its independence of ecclesiastic control ”, “the fellowship of churches, united in district, state and national bodies for counsel and co-operation ”, “ the unity of the Church of Christ ”. It recognizes such local independence in matters of Christian faith and dogma by declaring that it finds “ in the Bible the supreme rule of faith and life, but recognize [s] wide room for differences in interpretation. We therefore bas.a,.our-u-ni-on upon- t]a^iTccep-faiice--otWCEHstianity as primarily a way of life and not upon uniformity of theological opinion or any uniform practice of ordinances ” (Con-
The General Council has for its purpose: “ to foster and express the substantial unity of the Congregational Christian churches in faith, purpose, polity and work; to consult upon and devise measures and maintain agencies for the promotion of the common interests of the kingdom of God; to co-operate with any corporation or body under control of or affiliated with the Congregational or Christian churches or any of them; and to do and to promote the work of these churches in their national, international, and interdenominational relations, and in general so far as legally possible to perform on behalf of the United churches the various functions hitherto performed by the National Council for the Congregational churches and by the General Convention for the Christian churches, it being understood that where technical legal questions may be involved the action of the separate bodies shall be secured.”
The Basis of Union, with Interpretations constituting the subject matter of this controversy, is the result of several years of study and negotiation between the Commission on Interchurch Eolations and Christian Unity representing the General Council (By-Law, No. Ill, subd. 8) and a committee representing the Evangelical and Beformed Church, its final form being adopted at a joint meeting of the commission and the committee held at Cleveland, Ohio, on January 22, 1947. Thereafter the^Generql *161Council submitted it to the individual Congregational Christian Churches and State conferences for advice. Notwithstanding that the recommended 75% of the individual chunches entitled to vote did not formally approve, nonetheless more than 12% oFthosiTWtmUlInrapprove, as did 90% of the associations and district conferences. Regarding this as substantially affording the advice which it sought, the General Council, at its meeting held in February, 1949, voted (757 for and 172 against) to consummate the plan and so advised the Evangelical and Reformed Church which likewise approved. Such action by the latter church is mentioned by way of interest, although of no consequence in this litigation as it is not a party to the within action.
According to its express terms, the Basis of Union recognizes the local church as the basis of organization, and that the conferences, conventions and associations shall “ conduct its business in its own way ” by providing that each congregation, association and conference “ has the right of retaining nr adopting its own charter, constitution, by-laws and other regulations which it deems essential and proper to its own welfare ”; in other words that thera-AdlUbe no intruaionAn or abridgment of traditional congregational polity .and usage through fellowship of independent autonomous congregations, free of authoritative control.
The plaintiff seeks a judgment declaring that the General CounciHíás no power or authority to cónsummateJhe Basis of Union on its behalf or other Congregational Christian Churches, and that any Congregational Christian Churches uniting with the proposed United Church of Christ, as proposed in the Basis of Union 1 will^efimsjlAnUin_.chuiLcheK-mjL_that [Congregational] fellowship and denomination and cease to have any right or interest in or any connection with the corporations, commission board, agencies and instrumentalities representing or acting for or under the direction and control of the Congregational Christian Churches or the funds and properties thereof ” and that any Congregational Christian Churches who. do.mat-join xvBh-the UnitecTUhiUlm^-Cbnrcb —will “ -remain_.the — Gongr-egational Christian Churches entitled to all the rights and privileges f¡résently_possessed and enjoyed by such, churches ” including “Urn control and benefit of all the corpauations, commissions, *162boards, agencies and instrumentalities which now represent and act for or are under the direction of the present Congregational Christian Churches ” and that the United Church and all those who join with it shall have no interest therein.
As an incident thereto it seeks injunctive relief to restrain the General Council, its members and officers, from consummating the Basis of Union and to restrain the General Council, its agencies and instrumentalities from merging or transferring and mingling their funds and assets with the Evangelical and Reformed Church or with the United Church of Christ.
According to its complaint the plaintiff is proceeding upon the theory that the proposed United Church of Christ is and will be so alien and different in structure and polity that fundamental congregational usage and practice will be wholly lost and destroyed. By way of showing such fundamental difference it points out that the United Church of Christ will be a general or authoritative church governed through various ecclesiastical bodies having degrees ofc'sovereignty^as distinct fronTUie existing voluntary and advisory associations, conferences, conventiojis_ajid General Council; that the individual churches and members will be subordinate to control providing, as it does, for a central authority for the engaging and dismissal of ministers, the establishment of a system of churchludicatories and-foya united or uniform confession of faith in.place_of.,.the absolute independence and freedom now and_herelofare-enjoyed in such matters by Congregational Christian Churches. The plaintiff objects also to the prospect of a constitution for or applicable to Congregational Churches as well as other differences which more fully appear in the Basis of Union. This, in sum, is to say that because of the difference in structure and polity of the two uniting bodies such a union will destroy or materially alter the nature of Congregationalism.
The General Council in its answer concedes that under the Basis of Union the plaintiff and any other Congregational Christian Church, association or conference, or their members, would-not be subject in respect-ff to either their...spiritual or temporal affairs to any control by the proposed United Church of Christ ” — that the proposed expression of faith set out in the Basis is not to be considered a substitutioiLfor-.an.v confession of faith which may be used in any congregation and “ shall *163be regarded as a testimony and not as a test ’ ’ and that freedom of worship and education at present enjoyed “ will be preserved in the United Church * * * [and] not * * * abridged ”. These clear and unequivocal admissions afford assurance that the proposed union will in no way change The historical and traditional pattern of the individual”Congrega? tional Christian Church. They serve to remove all fear that any action taken by the General Council leading to a consummation of the Basis of Union will in any way obligate the individual church to join in the Union except through its own voluntary action. Every possible assurance is given that each member church will continue to possess the same freedom of faith and manner of worship as heretofore enjoyed — that there will be no interference in or abridgment of congregational usage and practice. In short, there is no power and .none-is claimed by which the General Council can compel or intends to compel the plaintiff Cadman or any other nonassenting church to join the^Union unwillingly or impose~uFbh~tEem a~change of faith or doctrine. Union depends on voluntary action freely taken by independent autonomous churches. If any doubt remains, it seems abundantly clear from this record that the very nature of Congregationalism, surviving as it has the vicissitudes of time for nearly four hundred years, assures the integrity of the individual Congregational Christian Church, its faith and independence. Undex_thes.e...circumstances no ecclesiastical question is presented (cf. Watson v. Jones, 13 Wall [U.S.] 679).
We turn then to a consideration of whether the consummation of the Basis ofTTnion will interfere with any alleged property right possessed bv~the plaintiff in and to füñdF^ñffngsets~ñow held andmo.nt.ro.lled-bv-the General Council, its boards, agencies and instrumentalities which, it is estimated, aggregate approximatelv $6Q,QflQ,0Q0. ^
The plaintiff alleges that if the Basis of Union is consummated such funds and other assets will “ be diverted from the uses and purposes for which they were set up, created and established and for which they have heretofore been used ”. The complaint goes on to allege that such diversion will deprive the plaintiffs of~representation in the GeneraTTiouhcil to jwInch theyJare presently entitled; wiíFdepfive them'of their interest in the administration of the funds and assets, by mingling such funds *164with funds and assets of other and unrelated religious organizations, impose upon them liabilities and burdens alien to and different from those now incident thereto and deprive the plaintiff of its lawful right in the application and use thereof.
Before proceeding to a discussion of the merits of the allegation thus made, we note that the parties agree that funds and properties held by the Cadman Church are in no way involved in or threatened by" the proposed union; that "the funds held by the General Council and any of its agencies, boards and instrumentalities under express tnis.t,v¿Bctudlngi-.L.ensioTi...funAs.-.Yvill not be affected (Basis of Union, art. III, § H; art. IV, § L, subd. 1; art. IX, §§ A, C).
The dispute concerns rather the appellants’ alleged beneficial interest in general funds belonging to and used by various boards and agencies in carrying on their respective functions. Such funds are raised through per capita and apportionment systems applicable to individual churches and their members. No indiyiduaLehurch..o„r .member„is. xequired..to contribute^ anything — it is entirely voluntary and, in fact, the Cadman Church for-years has refused to pay per capita dues on the ground tMFiTl7?^o~1rbbliged and cannoTKe compelled to do so. It bias, however? concededly contributed other amounts “in lieu of ’ ’ the per capita assessment. The apportionment plan is also entirely voluntary and benevolent. The general practice, we are told, is for the individual churches to send their voluntary general contributions to the State Conference and the funds which the State Conference does not use are turned over to the G-eneral Council, its agencies, boards and instrumentalities, who use such funds in carrying on a world-wide program of Christian outreach. This has many aspects and to assure successful results, the work in its various categories is done through boards, agencies and instrumentalities created for the express purpose of performing a specified phase of the program. They are usually corporate in form and while the name “ Congregational ” appears inmost of such agencies, their express purposes are nonetheless very broad and in no way limited to furthering any particular religious viewpoint, dogma or confession of faith. For instance, the American Board of Commissioners for Foreign Missions (a Massachusetts corporation) has for its purpose the extension of Christ’s Kingdom abroad, without making any *165reference to Congregational Christian Churches, to the General Council or any denomination whatsoever but, on the contrary, and it is significant here, it may unite with others in the manner provided in the by-laws including “ election by a council, synod * * * representing any churches * * * located within the United States
The Board of Home Missions of the Congregational and Christian Churches (a corporation chartered in New York, Connecticut and Massachusetts) is much the same. It too may carry on its work “ either directly or through other corporations having similar objects in the United States and in other countries ”. We may note also that the Congregational Board of Ministerial Belief (a Connecticut corporation organized by Special Act in 1885 and amended in 1933) has for its purpose the relief of needy Congregational ministers. In addition, its benevolences are available to “ ministers of other churches affiliated, merged or consolidated with the Congregational Churches and after their decease for the benefit of their needy families, in accordance with resolutions and declarations adopted or made, from time to time, by the General Council * * * or by any body which may succeed to the present functions of that council; and said corporation may cooperate with any other corporation or body which is under the charge and control of the Congregational and Christian churches in the United States or of churches at the time affiliated with them ”.
In fact the Corporation for the General Council of the Congregational Christian Churches of the United States, a financial corporation organized under a Special Charter given I by the Legislature of Connecticut for the purpose of providing! and administering a pension fund for retired Congregational ministers (its principal asset being the Pilgrim Memorial Fund, | a trust which all agree will not be affected by the proposed' union), provides that: “ If hereafter any other body of Christians shall have united with the Congregational and Christian churches by union, merger, affiliation or otherwise, effected by or with the consent of said General Council, said Corporation may ( exercise its powers for the use and benefit of the churches or other institutions of the united or merged denomination, or of such affiliated body. ’ ’ Other corporations may be mentioned such as The American Missionary Association, The Congregational *166Home Missionary Society, The Congregational Church Building Society and The Congregational Sunday School Extension Society, all New York corporations, The Congregational Education Society, a Massachusetts corporation, The Annuity Fund for Congregational Ministers and The Retirement Fund for Lay Workers, both New Jersey corporations, but need not be discussed more than to say that in most instances their charters give them very broad and general powers which wnulcLnot^be violated by uniting with any other similar charitable and religious organization. The principle of voluntariness has long been a motivating force in Congregational fellowship.
Notwithstanding that the above-listed boards and agencies are corporations authorized and existing under the laws of several different States, the plaintiffs nonetheless contend that such boards and agencies have in fact no separate and independent status because their boards of trustees, officers and administrators are drawn from the membership of the General Council and that their activities are, for all practical purposes, controlled and supervised by the General Council — that diversion of their funds and assets and mingling of same with the funds of others is an interference to its detriment in a property interest belonging to the Cadman Church and other nonassenting churches. This, however, is not established in fact as the proof shows and, it is conceded, the Cadman Church has not contributed any funds, except as we have seen, for other than a general corporate purpose and these voluntarily and without restriction as to use or application. Under such circumstances it must be assumed that such funds were general gifts for use-by the -pur-general poses. charitable aud_religious purposemreate-mo-prqprietarymr--beneficiair interestwnr r a.n ti n g the civil courts, in interfermg-in--thelr expenditure so long as it appears that such use and application is not violative of charter purposes. As this court has previously observed: “ Gifts to religious and charitable corporations to aid in carrying out the purposes for which they are organized, whether by expending the principal of a bequest, or the income of a bequest to be invested in perpetuity, do not create a trust in any legal sense ” (Bird v. Merklee, 144 N. Y. 544, 550; see, also, Wetmore v. Parker, 52 N. Y. 450; Johnston v. Hughes, 187 N. Y. 446).
*167Furthermore, and we repeat, all agree that no^trúSt ^unds or assets, including pension funds, held Jbv_.ox, undei — thálcontrol of the General Council-on-any-board or agency or by any non-assenting church are in anyxwav-afEected bv the proposed union. Absent a showing that any fiduciary obligation imposed by the chartersUFcmUficates Ffincorporation of any board or agency will be violated or that such violation is imminent or threatened, there is no basis or necessity forJTdecIaratory judgment enjoining the General Council in any respect, nor may any restraining order issue against the various corporate boards and agencies, the Evangelical and Reformed Church or the United Church of Christ, as they have not been made parties defendant and are not before the court. Such a remedy is available only in an appropriate action, which this is not (Civ. Prac. Act, §§ 193, 473; Manhattan Stor. & Warehouse Co. v. Movers & Warehousemen’s Assn., 289 N. Y. 82; Ivory v. Edwards, 304 N. Y. 949). On this record, the proof having established that the Basis of Union is voluntary and in no way interferes with Congregational faith or manner of worship, and the plaintiffs having failed to establish any direct or beneficial interest in and to the unrestricted funds of the General Council, its various boards, agencies and instrumentalities, and having failed to show that any such general funda are._to be used for other than authorized charter purposes, the complaint wa.s propexly-dismisaerLon the merits.
The judgment appealed from should be affirmed, without costs.